               Case 19-18050-PGH        Doc 54    Filed 02/24/20    Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

 IN RE:                                                             CASE NO.: 19-18050-PGH
                                                                              CHAPTER 13
 Heather Carla Schaeffer,
 aka Heather C Alston,
 aka Heather Alston Schaeffer,
 aka Heather Alston,
       Debtor.
 _________________________________/

           RESPONSE TO OBJECTION TO CITIMORTGAGE, INC.’S
    NOTICE OF POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES

       COMES NOW, CITIMORTGAGE, INC. (“Secured Creditor”), by and through its

undersigned attorney, hereby files its Response to Objection to Citimortgage, Inc.’s Notice of

Postpetition Mortgage Fees, Expenses, and Charges (“Objection”), (DE# 51), and in support

thereof states as follows:

       1. Secured Creditor holds an interest in Debtor’s real property located at 1200 NORTH

           ATLANTIC BLVD 702, FORT LAUDERDALE, FL 33305.

       2. Secured Creditor timely filed its Proof of Claim (“Claim”), Claim No. 7-1, on August

           30, 2019 and Notice of Postpetition Mortgage Fees, Expenses, and Charges on

           February 3, 2020.

       3. Pursuant to Federal Rule of Bankruptcy Procedure 3001(f), a proof of claim (and, by

           extension, supplemental proof of claim) executed and filed in accordance with the

           Bankruptcy Rules “shall constitute prima facie evidence of the validity and amount of

           the claim.”



                                                                                       19-18050-PGH
                                                                                            19-361345
                                                                                 Response to Objection
                                                                                              Page # 1
                Case 19-18050-PGH          Doc 54       Filed 02/24/20   Page 2 of 3




          4. On February 14, 2020, Debtor filed an Objection, asserting allegations opposing

             Secured Creditor’s claim.

          5. Debtor will not be prejudiced by allowing the Notice of Postpetition Mortgage Fees,

             Expenses, and Charges to stand as timely filed. All amounts stated are reasonable and

             permitted by the loan documents.

          6. Secured Creditor objects to the Debtor paying the fees listed in the Postpetition

             Mortgage Fees, Expenses, and Charges by adding them to the end of the Debtor's

             mortgage payments.

          7. Secured Creditor Notice of Postpetition Mortgage Fees, Expenses, and Charges is

             neither incorrect nor improper as filed.

          8. Secured Creditor reserves the right to supplement its Response to Debtor’s Objection

             at any time before or at the hearing.

          WHEREFORE, Secured Creditor respectfully requests that this Honorable Court allows

Secured Creditor’s Notice of Postpetition Mortgage Fees, Expenses, and Charges as filed so as to

preserve Creditor’s Claim, and for such other and further relief as the Court may deem just and

proper.

                                                ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                                Attorney for Secured Creditor
                                                6409 Congress Ave., Suite 100
                                                Boca Raton, FL 33487
                                                Telephone: 561-241-6901
                                                Facsimile: 561-241-1969

                                                By: /s/ Ashley French
                                                Ashley French, Esquire
                                                Email: afrench@rasflaw.com
                                                Florida Bar No. 107296

                                                                                         19-18050-PGH
                                                                                              19-361345
                                                                                   Response to Objection
                                                                                                Page # 2
              Case 19-18050-PGH        Doc 54     Filed 02/24/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 24, 2020, I caused to be electronically filed

the foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy

has been served via CM/ECF or United States Mail to the following parties:

DEBTOR
Heather Carla Schaeffer
1200 N. Ft. Lauderdale Beach Blvd.,# 702
Fort Lauderdale, FL 33304

DEBTORS COUNSEL
Donna R Joseph, Esq
13899 Biscayne Blvd # 142
North Miami Beach, FL 33181

TRUSTEE
Robin R Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355

US TRUSTEE
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130
                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969

                                           By: /s/ Ashley French
                                           Ashley French, Esquire
                                           Email: afrench@rasflaw.com
                                           Florida Bar No. 107296



                                                                                    19-18050-PGH
                                                                                         19-361345
                                                                              Response to Objection
                                                                                           Page # 3
